MORRISON, Presiding Judge.
Appellant was convicted in the corporation court of the city of Houston for speeding, and his punishment assessed at a fine of $200.00. Appellant appealed this conviction to the County Court at Law No. 3 of Harris County, where upon a trial de novo his punishment was assessed at a fine of $101.00. His appeal to this court is predicated upon the sole contention that the corporation court conviction was “voidable” because the fine assessed was greater than is provided by Article 827a, Section 9-b, V.A.P.C. Reliance is had upon Ex parte Watson, 154 Texas Cr. Rep. 167, 255 S.W. 2d 850.
Appellant overlooks the fact that this court in its opinion on rehearing in Ex parte Seals, 158 Texas Cr. Rep. 329, 255 S.W. 2d 215, overruled that portion of Ex parte Watson, supra, which held that the punishment for a violation of Section 8 of Article *347827a was to be found in Section 9-b of that act and held that Section 15 of the act contained the provision for punishment.
It was stipulated that the speed limit at the location where the offense was alleged to have been committed was 30 miles per hour at the time charged. Officer Holdgraf testified that he “clocked” the appellant’s automobile and that he was driving 40 miles per hour.
The appellant testified that he was driving 30 miles per hour at the time in question. The trial judge who heard the case without the intervention of the jury resolved the conflict in the evidence against the appellant, and we find the same sufficient to support the judgment.
No reversible error appearing, the judgment of the trial court is affirmed.